  Case 5:20-cv-00783-TJM-ML Document 10 Filed 02/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

ROBERT I. SAWYER,

                                   Plaintiff,

       vs.                                                      5:20-CV-783
                                                                (TJM/ML)

COUNTY OF JEFFERSON,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge


                                   DECISION & ORDER

       The Court referred this pro se civil action, brought pursuant to 42 U.S.C. § 1983, to

Magistrate Judge Miroslav Lovric for a Report-Recommendation pursuant to 28 U.S.C. §

636(b) and Local Rule 72.3(c). On December 3, 2020, the Court adopted an earlier

Report-Recommendation from Magistrate Judge Lovric and dismissed Plaintiff’s original

Complaint with leave to replead. See dkt. # 7. Plaintiff had already filed an Amended

Complaint, and the Court referred that pleading to Judge Lovric for initial review. Id.

Plaintiff’s Amended Complaint, like his original Compliant, alleges that the Defendant

County of Jefferson violated his constitutional rights in charging him with robbery and other

crimes when the officials who charged him knew that the testimony they presented to the

Grand Jury and in court proceedings was false. He claims that conduct violated his rights

under the United States constitution and under New York law.


                                                1
   Case 5:20-cv-00783-TJM-ML Document 10 Filed 02/02/21 Page 2 of 3




       Magistrate Judge Lovric’s Report-Recommendation, dkt. # 9, issued on January 4,

2021, finds that Plaintiff has failed to state a claim upon which relief could be granted.

Plaintiff, he finds, has failed to allege that the constitutional violations were caused by a

municipal policy and custom. Without such an allegation, Plaintiff cannot make out a

claim against Defendant County of Jefferson. Plaintiff’s Amended Complaint alleges only

that his injuries were caused by prosecutorial decisions. Magistrate Judge Lovric finds

that the law in this Circuit is that prosecutorial decisions do not constitute a m unicipal

policy or custom that could expose a county to liability pursuant to Monell v. New York City

Dep’t of Social Services, 436 U.S. 658, 694 (1978). Since the Court has already afforded

Plaintiff an opportunity to amend his Complaint and he has still not stated a claim upon

which relief could be granted, Magistrate Judge Lovric recommends that the Court dismiss

the case with prejudice.

       Plaintiff did not object to the Report-Recommendation, and the time for such

objections has passed. 1 After examining the record, this Court has determined that the

Report-Recommendation is not subject to attack for plain error or manifest injustice and

the Court will accept and adopt the Report-Recommendation for the reasons stated

therein.

       Accordingly,



       1
         Magistrate Judge Lovric concluded that Plaintiff attempts to raise claims under
N.Y. Penal Law § 10.00 and N.Y. Crim. Proc. Law § 210.20. While the Court doubts that
Plaintiff could make out any claim under those statutes, having dismissed any federal
claims that Plaintiff attempts to raise, the Court declines to exercise supplemental
jurisdiction over any state-law claims. See 28 U.S.C. § 1367(c)(3) (a district court “may
decline to exercise supplemental jurisdiction over a claim” when the “court has dismissed
all claims over which it has original jurisdiction.”).

                                                2
  Case 5:20-cv-00783-TJM-ML Document 10 Filed 02/02/21 Page 3 of 3




       The Report-Recommendation of Magistrate Judge Lovric, dkt. #9, is hereby

ACCEPTED and ADOPTED. Plaintiff’s Complaint is hereby DISMISSED with prejudice to

Plaintiff pleading any federal claims.




IT IS SO ORDERED.



Dated:February 2, 2021




                                           3
